                             ENTERED PURSUANT TO ADMINISTRATIVE ORDER NO. 16-04.
                             TERESA D. UNDERWOOD, CLERK OF BANKRUPTCY COURT

                             BY: _____________________________________
                                  /s/ Stephanie Pete
                                 Deputy Clerk


Dated: 11:04 AM March 1 2019




                IN THE UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF OHIO
                        EASTERN DIVISION (AKRON)

   In re:                                  CHAPTER 7 CASE NO.: 19-50189

        ROBERT CUMMINGS,                   JUDGE: ALAN M. KOSCHIK

                   Debtor.                 ORDER EXTENDING TIME TO FILE
                                           MISSING DOCUMENTS


        This matter is before the Court on Debtor Robert Cummings’ Motion for
 Additional Time to File Missing Documents. The Court finds said Motion well-taken.
        Therefore, it is hereby ORDERED, ADJUDGED, and DECREED that Mr.
 Cummings may have until March 4, 2019, to file missing documents in this case.
        IT IS SO ORDERED.


                                         ###


 Submitted and Approved by:

 /s/ Rebecca J. Sremack
 Rebecca J. Sremack
 Ohio Reg. No. 0092313
 2745 S. Arlington Rd.
 Akron, OH 44312
 Phone: (330) 644-0061

19-50189-amk    Doc 10    FILED 03/01/19    ENTERED 03/01/19 11:18:17       Page 1 of 2
 Fax: (330) 644-7241
 Email: info@sremacklaw.com


 cc:   Robert Cummings
       2325 Bailey Rd.
       Cuyahoga Falls OH 44221

       Trustee Harold Corzin                   United States Trustee
       via ECF                                via ECF




                                         2




19-50189-amk   Doc 10   FILED 03/01/19       ENTERED 03/01/19 11:18:17   Page 2 of 2
